 


109 HR 159 IH: Minority Populations Diabetes Prevention and Control Act of 2005
U.S. House of Representatives
2005-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 159 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2005 
Ms. Millender-McDonald introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To provide, with respect to diabetes in minority populations, for an increase in the extent of activities carried out by the Centers for Disease Control and Prevention and the National Institutes of Health. 
 
 
1.Short title This Act may be cited as the Minority Populations Diabetes Prevention and Control Act of 2005. 
2.Findings The Congress finds as follows: 
(1)Minority populations, including African Americans, Hispanics, Native Americans, and Asians, have the highest incidence of diabetes and the highest rates of complications of the disease. These groups are rapidly growing segments of the population and specific programs of research, education, and treatment must be carried out to address its ravaging effects on minority populations. 
(2)The Centers for Disease Control and Prevention has had great success with comprehensive State-based diabetes initiatives. An example is support for a program carried out in the State of New York, where in only two years diabetes-related hospitalization rates decreased by 35 percent and diabetes-related amputations of extremities were decreased by 39 percent. Due to funding constraints, only 16 States have received support for such programs. 
3.Centers for Disease Control and Prevention; increased public health activities regarding diabetes in minority populations 
(a)In generalThe Secretary of Health and Human Services, acting through the Centers for Disease Control and Prevention, shall increase, relative to fiscal year 2004, the extent of activities carried out through such Centers regarding diabetes in minorities, including grants for State-based initiatives. Activities under the preceding sentence shall include— 
(1)prevention research; 
(2)cooperating with the States to determine the national incidence and prevalence in various minority populations and the reasons therefor; 
(3)activities of the National Diabetes Education Program carried out by the Secretary; and 
(4)projects to provide treatment. 
(b)Authorization of appropriationsFor the purpose of carrying out subsection (a), there are authorized to be appropriated such sums as may be necessary for each of the fiscal years 2006 through 2010. Such authorizations are in addition to other authorizations of appropriations that are available for such purpose. 
4.National Institutes of Health; implementation of recommendations of diabetes research working group For the purpose of carrying out the plan to implement the recommendations of the Diabetes Research Working Group of the National Institute on Diabetes and Digestive and Kidney Diseases (which plan was developed and submitted to the Congress pursuant to the Department of Health and Human Services Appropriations Act, 2000), there are authorized to be appropriated such sums as may be necessary for each of the fiscal years 2006 through 2010. Such authorizations are in addition to other authorizations of appropriations that are available for such purpose. 
5.Definition For purposes of this Act, the terms minorities and minority refer to individuals who are members of a racial or ethnic minority group as defined in section 1707 of the Public Health Service Act. 
 
